Title: To Thomas Jefferson from Thomas Paine, 9 June 1801
From: Paine, Thomas
To: Jefferson, Thomas


               
                  Dear Sir
                  Paris June 9th 180119 prairial year 9
               
               Your very friendly letter by Mr. Dawson gave me the real sensation of happy satisfaction, and what served to increase it was that he brought it to me himself before I knew of his arrival.—I congratulate America on your election. There has been no Circumstance, with respect to America, since the times of her revolution, that excited so much general attention and expectation in France, England, Ireland and Scotland, as the pending election for president of the United States, nor any of which the event has given more general Joy.
               I thank you for the opportunity you give me of returning by the Maryland, but I shall wait the return of the Vessel that brings Mr Livingstone.
               With respect to the general State of Politics in Europe, I mean such as are interesting to America, I am at a loss to give any decided opinion. The Coalition of the North, which took place within a few weeks after the publication of the Martime Compact, is, by the untimely death of Paul, in a state of suspence. I do not believe it is abandoned, but it is so far weakened that some of the ports of the North are again open to the english Commerce, as are also the Elbe and the Weser; and Hambourg is evacuated by the Danes. That the business is not yet settled you will see by Nelson’s letter and the accounts from Stockholm which I enclose. The English Government has sent Lord St Helens to Petersbourg but we have no News of the event of his Embassy.
               Nothing from Egypt since the Battle of the 21 March. The event, however, admits of calculation, which is, that if the English get footing enough in that Country to hold themselves there, they will finally succeed; because they can be reinforced and the french cannot. It is said that England has made proposals of an Armistice to france, one of the conditions of which is that both parties shall evacuate Egypt. I know not the fact but it has the appearance of probability. It comes from Marbois.
               The only relief that france could have given to Egypt, and the only, or most effectual, aid she could have given to the coalition of the North (since she has no operative Navy,) would have been to have kept a strong fleet of Gun-boats on the belgic Coast, to be rowed by oars, and capable of transporting an hundred thousand Men over to the English Coast on the North Sea. Had this been done, England could not have left her coast unguarded in the Manner she has done to make the Expedition to the Baltic and to Egypt; and if she had done it, the descent could have been made without scarcely any risk. I believe the Govermt. begins now to see it, and talk of doing it, but it ought to have been done a year ago. It was the point I endeavoured to press the Most in my Memoire to Bonaparte of which you have a copy.
               That Merchand Vessels under Convoy shall not be Visited will answer very well for the powers of the North, because as those Vessels must all pass the Sound they can take a Convoy from thence and sail in fleets; but it does not answer for America whose Vessels start singly from different points of a long line of Coast. It was this that made me throw out the Idea, in the Maritime Compact (without hinting at the Circumstance that suggested it) that the flag of each Nation ought to be regarded as its convoy, and that no Vessel should hoist any other flag than its own.
               The treaty is not yet ratified. Murray has been here about ten days, and had not seen the french Commissioners two days ago. Mr Dawson intended going round among them to learn all he could before he sent off the Vessel. Murray, as I understand, for I do not know him, is more a Man of etiquette than of business; and if there is any intention here to delay the ratification his standing upon disputable ceremonies gives opportunities to that delay.
               I will suggest a thought to you, for which I have no other foundation than what arises in my own mind, which is, that the treaty was formed under one state of Circumstances and comes back for ratification under another state of Circumstances. When it was formed the powers of the North were uniting in coalition to establish the principle generally and perpetually that free ships make free goods, and the treaty with America was formed upon that ground; but the Coalition of the North being in a great Measure weakened, and the event of the dispute between them and England not yet known, I am inclined to suspect that france is waiting to know that event before she ratifies a treaty that will otherwise operate against herself; for if England cannot be brought to agree that the Neutral powers shall carry for france, I see not how france can agree they shall carry for England.
               As to the explanation put upon this Article by Jay and Pickering, that it refers to different wars in which one party being Neutral is to carry for an Enemy in one war, and the other party when Neutral to carry for an Enemy in another War, it appears to me altogether a Sophism. It never could be the intention of it as a principle. Instead of such a treaty being a treaty of Amity and Commerce, it is a treaty of reciprocal injuries. It is like saying you shall break my head this time by aiding my Enemy, and I will break your head next time by aiding your Enemy; besides which, it is repugnant to every sentiment of human wisdom human cunning, and human selfishness, to make such a contract. There is neither Nation nor Individual that will voluntarily consent to sustain a present Injury upon the distant prospect of an uncertain good: and even that good, if it were to arrive, would be but a bare equivalent for the injury; whereas it ought to be the double of it upon the score of credit, and the uncertainty of repayment. It is better that such an Article should not be inserted in a treaty than that such an unprincipled explanation, and which in its operation must lead to contention, should be put upon it.
               You will observe that in the beginning of the preceding paragraph I have said that when the treaty was formed the powers of the North were uniting in Coalition to establish the principle generally and perpetually that free Ships make free goods. The Senate has limited the duration of the Treaty to eight years, and consequently upon the explanation which the Government gave to the same Article in the former treaty with france (see Pickerings long letter to Mr Monroe) this Article in the present Treaty can have no reciprocity. It is limited in its operation to the present War, and the benefit of it is to England. The Article as containing a principle should have been exempt from the limitation, or had some condition annexed to it that preserved the principle. The Senate by its contrivances has furnished france with the opportunity of non-ratification, in Case she finds, by the change of Circumstances that the treaty is to her injury.
               As these Ideas arise out of Circumstances which by my being upon the Spot, I become acquainted with before they can be known in America, I request you to accept them on that ground.
               Should the Treaty be ratified would it not afford a good opportunity (supposing the war to continue) to state to England, that as America, since her treaty with England, had formed a Treaty with her Enemy which stipulated for the right of carrying English property unmolested by that Enemy, it was become necessary to make a new arrangement with England as an equivalent for the advantages England derives in consequence of that Treaty. I throw this out for your private reflection. Should you see it in this light, and commission it to be done, no person would be more proper than Mr Livingstone, and the more so, as all the knowlege necessary to the execution of it would rest within himself, and thereby prevent any Confusion that might otherwise arise as was the case with Jay’s treaty. Besides which it is prudent to lessen the expence of European Missions, and to condense two or three into one.
               As the unsettled State in which European politics now are will be the State in which they will appear to you when you receive this letter, I suggest to you whether it would not be best to order the Vessel, that is to bring out Mr Livingstone, to L’Orient, Nantz, or Bourdeaux, rather than to come up the Channel. The Maryland has been visited in entering into Havre, and it is best to avoid an Affront when it can be done consistently especially in the present unsettled State of things.
               The Spaniards have entered Portugal and taken some forts and have orders to march on, unless Portugal, as a preliminary to an Armistice, shut her ports against the English.
               The french have again taken possession of several forts on the right Shore of the Rhine, but I believe this measure is in concert with Austria to force the States of the Empire to finish the endemnifications. However, this unsettled State of things makes some impression here, and the funds have considerably fallen: England begins to be awake to the apprehensions of a descent. If it be true that she has made propositions for an Armistice, this may be one of the causes of it.
               I now leave the embarrassed field of politics, for which if I have any talent, I have no liking, and come to the quiet scene of civil life.
               You may recollect that I mentioned to you at Paris an Idea I had of constructing Carriage wheels by concentric circles in preference to the present method in which the pieces that compose the rim, or wheel, are cut cross the grain. This last winter I made three Models. Two of them eighteen Inches diameter the other two foot. I have succeeded both as to Solidity and beauty beyond my expectation. They are equally as firm as if they were a Natural production and handsomer than any Wheels ever yet made. But the machinery I invented, and the means I used, to bring them to this perfection I cannot describe in a letter. Had matters gone on in America in the same bad manner they went on for several years past my intention was to have taken out a patent for them in france and made a business of it. I shall bring them with me to America and also my bridges and make a business of them there, for it is best for me to be on the broad floor of the world and follow my own Ideas. what I mention to you concerning the wheels I repose with yourself only till I have the happiness to meet you.
               I am with wishes for your happiness and that of our Country Your much obliged friend
               
                  
                     Thomas Paine
                  
               
            